                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                          WICHITA FALLS DIVISION

TIMOTHY D. SCOTT,                          §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §    Civil Action No. 7:18-cv-00051-O-BP
                                           §
NANCY A. BERRYHILL,                        §
Acting Commissioner of the                 §
Social Security Administration,            §
                                           §
      Defendant.                           §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed, and the Magistrate Judge’s

recommendation is ripe for review. The District Judge reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that the Commissioner’s decision is AFFIRMED.

      SO ORDERED on this 31st day of January, 2019.


                                         _____________________________________
                                         Reed O’Connor
                                         UNITED STATES DISTRICT JUDGE
